Exhibit 10.4
 






INVESTMENT AGREEMENT


by and between


VENAXIS, INC.
And


[__________________]


dated as of
__________________, 2016
 
 

--------------------------------------------------------------------------------

INVESTMENT AGREEMENT
THIS INVESTMENT AGREEMENT (this "Agreement") is entered into as of __________,
2016, by and between Venaxis, Inc., a corporation organized under the Laws of
the State of Colorado ("Venaxis"), [an individual [not] residing in India/a
company [not] organized under the Laws of India] ("Subscriber").  Venaxis and
Subscriber are collectively referred to herein as the "parties".
RECITALS
A.            The parties are party to that certain Share Sale Agreement, dated
of even date herewith (the "Share Sale Agreement"), pursuant to which Venaxis
will acquire all of the shares of Strand Life Sciences Private Limited
("Strand") owned by Subscriber (such shares of stock, the "Strand Shares").
B.            Upon the terms and subject to the conditions set forth in this
Agreement, Venaxis has agreed to issue to Subscriber, and Subscriber has agreed
to subscribe, to the Venaxis Shares (as defined in Section 2.01), consequent to
the acquisition by Venaxis of the Strand Shares from Subscriber.
THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties covenant and agree as follows:
ARTICLE I.
DEFINTIONS
The following terms have the meanings specified or referred in this ARTICLE I:
"Accounts Receivable" means all notes, debentures, trade accounts and billed or
unbilled accounts receivable, in each case, to the extent owed to Venaxis as of
the Closing (whether or not then due), including deferred charges, rights of
offset and credits and claims for refunds.
"Action" means any claim, charge, action, cause of action, suit, litigation,
arbitration, mediation, investigation, opposition, interference, audit,
assessment, hearing, review, complaint, demand or other legal proceeding
(whether sounding in contract, tort or otherwise, whether civil or criminal and
whether brought at law or in equity, or in court or before any Governmental
Authority) that has been served, noticed, conducted, tried or heard.
"Affiliate" means, with respect to any specified Person, any other Person
directly or indirectly controlling, controlled by, or under direct or indirect
common control with such specified Person.  For purposes of the foregoing, (a) a
Person shall be deemed to control a specified Person if such Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management and policies of such specified Person or (b) if such other Person is
at such time a direct or indirect beneficial holder of at least 10% of any class
of the securities of such specified Person.
 

--------------------------------------------------------------------------------

"Agreement" has the meaning set forth in the preamble.
"Asset Purchase Transaction" means that certain asset purchase transaction
between Venaxis Sub Inc., a wholly-owned subsidiary of Venaxis and Strand
Genomics, Inc., a wholly-owned subsidiary of Strand, pursuant to which Strand
Genomics, Inc. shall sell, and Venaxis Sub U.S., Inc. shall purchase all or
substantially all of the assets of Strand Genomics, Inc. and Venaxis Sub U.S.,
Inc. shall assume substantially all of the liabilities of Strand Genomics, Inc.
 "Business Day" means any day except Saturday, Sunday or any other day on which
commercial banks located in New York, New York or [_________] are authorized or
required by Law to be closed for business.
"CERCLA" means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.
"Claims" means all Actions, judgments, demands, prepayments, refunds, rights of
recovery, rights of setoff, rights of recoupment or rights of any nature that
are held by or to the benefit either Party, as the context provided, and all
rights to recover damages for the breach, infringement or misappropriation of
any assets of either Party, as the case may be.
"Closing" has the meaning set forth in Section 3.01.
"Closing Date" has the meaning set forth in Section 3.01.
"Code" means the U.S. Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated thereunder.
"Common Stock" means the common stock, no par value, of Venaxis.
"Contract" or "Contracts" means any and all contracts, agreements, open purchase
orders, leases, subleases and licenses of Venaxis.
"Disclosure Schedule" means the Disclosure Schedule of Venaxis provided to
Subscriber with this Agreement.
"Debt" means, with respect to any Person, and without duplication, all
Liabilities, including all obligations in respect of principal, accrued
interest, penalties, fees and premiums, of such Person (a) for borrowed money
(including amounts outstanding under overdraft facilities), (b) evidenced by
notes, bonds, debentures or other similar contractual obligations, (c) in
respect of "earn-out" obligations and other obligations for the deferred
purchase price of property, goods or services (other than trade payables or
accruals incurred in the Ordinary Course of Business), (d) in respect of letters
of credit and bankers' acceptances, (e) for contractual obligations relating to
interest rate protection, swap agreements and collar agreements, and (f) in the
nature of guarantees of the obligations described in clauses (a) through
(e) above of any other Person.
 
2

--------------------------------------------------------------------------------

"Disqualification Event" has the meaning set forth in Section 4.30.
["Drop Dead Date" has the meaning set forth in Section 8.01(b)(i).]
"Encumbrance" means any charge, claim, community or other marital property
interest, equitable or ownership interest, lien, license, option, pledge,
security interest, mortgage, deed of trust, right of way, easement,
encroachment, servitude, right of first offer or first refusal, buy/sell
agreement and any other restriction or covenant with respect to, or condition
governing the use, construction, voting (in the case of any security or Equity
Interest), transfer, receipt of income or exercise of any other attribute of
ownership (other than, in the case of a security, any restriction on the
transfer of such security arising solely under federal and state securities
laws).
"Environmental Claims" means any Action, Government Order, Encumbrance, fine,
penalty, or, as to each, any settlement or judgment arising therefrom, alleging
liability of whatever kind or nature (including liability or responsibility for
the costs of enforcement proceedings, investigations, cleanup, governmental
response, removal or remediation, natural resources damages, property damages,
personal injuries, medical monitoring, penalties, contribution, indemnification
and injunctive relief) arising out of, based on or resulting from: (a) the
presence, Release of, or exposure to, any Hazardous Substances; or (b) any
actual or alleged non-compliance with any Environmental Law or term or condition
of any Environmental Permit.
"Environmental Laws" means any Legal Requirement relating to (a) Releases or
threatened Releases of Hazardous Substances, (b) pollution or protection of
public health or the environment or (c) the manufacture, handling, transport,
use, treatment, storage, or disposal of Hazardous Substances.
"Environmental Liabilities" means any and all Liabilities and Losses, including
the cost of any Remedial Action (a) of or relating to the Real Property of
either Strand or Venaxis, or any of its current or former properties or
facilities (whether owned, leased or operated), and (b) which arise out of or
relate to (i) Releases of any Hazardous Substances, (ii) the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of any Hazardous Substances or (iii) the violation of or Liability
under any Environmental Law or Environmental Permit.
"Environmental Permits" means all Permits required under Environmental Laws to
own, lease or operate the Real Property and the facilities of, and to carry on
its business.
"Equity Interest" means, with respect to any Person, (a) any capital stock,
partnership or membership interest, unit of participation or other similar
interest (however designated) in such Person and (b) any option, warrant,
purchase right, conversion right, exchange right or other contractual obligation
that would entitle any other Person to acquire any such interest in such Person
or otherwise entitle any other Person to share in the equity, profits, earnings,
losses or gains of such Person (including stock appreciation, phantom stock or
phantom unit, profit participation or other similar rights).
 
3

--------------------------------------------------------------------------------

"ERISA" means the U.S. Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder.
"ESOP Shares" means the shares of Strand held by the Strand Employees Welfare
Trust.
"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC thereunder.
"GAAP" means United States generally accepted accounting principles in effect
from time to time, consistently applied.
 "Governmental Authority" means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.
"Governmental Order" means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
"Hazardous Substance" means any pollutant, contaminant, waste or chemical or any
toxic, radioactive, ignitable, corrosive, reactive or otherwise hazardous or
toxic material, substance or waste, or any material, substance or waste having
any constituent elements displaying any of the foregoing characteristics,
including petroleum, its derivatives, and any material, substance or waste
defined in or regulated under any Environmental Law.
"Improper Payments" has the meaning set forth in Section 4.28.
"Intellectual Property Agreements" means contracts, agreements or other
instruments that transfer, sell, assign or acquire, license or assume any
Intellectual Property of the applicable Party; provided, however, that the term
shall not include (a) off-the-shelf, shrink wrap, open source or similar
licenses acquired by the applicable Party upon purchase of software, databases
or other products or (b) software licenses or rights transferred or acquired by
the applicable Party to or from customers, distributors, suppliers or others in
the Ordinary Course of Business.
"Intellectual Property" means intellectual property owned or licensed including
but not limited to all registered and unregistered trademarks, assumed fictional
business names, service marks, service names, brands, trade dress, logos, trade
names, patents, copyrights, mark work rights, confidential information, and
internet domain names, together with all applications and registrations related
to the foregoing,; and all know-how, trade secrets, rights of privacy and
publicity, moral rights, confidential information or proprietary information,
proprietary processes (including without limitation, business processes),
customer lists, pricing data, software (including all owned software) and all
third party software licenses (including for the avoidance of any doubt, any
licenses with respect to the air handling unit selection tool), technical
information, data, databases (including but not limited to customer data, sales
data etc.), process technology, plans, formulae, algorithms, models, drawings
and blue prints any and all registrations, applications, recordings, licenses,
common-law rights, statutory rights, and contractual rights relating to any of
the foregoing.
 
4

--------------------------------------------------------------------------------

"Issuer Covered Person" or "Issuer Covered Persons" has the meaning set forth in
Section 4.30.
"Knowledge of Venaxis or Venaxis' Knowledge" or any other similar knowledge
qualification, means the actual knowledge of Jeffrey McGonegal or Steve Lundy,
after due inquiry.
"Law" means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.
"Legal Requirement" means any United States federal, state or local law
(including common law) or foreign law, statute, ordinance, rule, regulation or
promulgation, or any Government Order, any restriction or requirement of any
Governmental Authority or any Permit granted under any of the foregoing, or any
similar provision having the force or effect of law, and also includes any rules
and regulations of the Nasdaq Capital Market.
"Liability" means, with respect to any Person, any liability or obligation of
such Person whether known or unknown, whether asserted or un-asserted, whether
determined, determinable or otherwise, whether absolute or contingent, whether
accrued or un-accrued, whether liquidated or unliquidated, whether directly
incurred or consequential, whether due or to become due and whether or not
required under GAAP to be accrued on the financial statements of such Person.
["LRS Documentation" means forms A2 and Application cum Declaration for purchase
of foreign exchange under the liberalised remittance scheme of USD 250,000,
consent letters, undertakings and all other documents that the Subscriber's
authorised dealer bank mandates as required for the certification and approval
of the forms A2 and Application cum Declaration for purchase of foreign exchange
under the liberalised remittance scheme of USD 250,000 in respect of the Venaxis
Shares;]
"Material Adverse Effect" means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to (a) the business, results of operations,
financial condition or assets of Strand or Venaxis, as applicable, taken as a
whole, or (b) the ability of such Party to consummate the transactions
contemplated by the Transaction Agreements on a timely basis; provided, however,
that "Material Adverse Effect" shall not include any event, occurrence, fact,
condition or change, directly or indirectly, arising out of or attributable to:
(i) general economic or political conditions; (ii) conditions generally
affecting the industries in which the Parties operate; (iii) any changes in
financial, banking or securities markets in general, including any disruption
thereof and any decline in the price of any security or any market index or any
change in prevailing interest rates; (iv) acts of war (whether or not declared),
armed hostilities or terrorism, or the escalation or worsening thereof; (v) any
action required or permitted by this Agreement or any action taken (or omitted
to be taken) with the written consent of or at the written request of either
Party; (vi) any matter of which Subscriber is aware regarding Venaxis on or
before the date hereof; (vii) any changes in applicable Laws or accounting rules
(including GAAP) or the enforcement, implementation or interpretation thereof;
(viii) the announcement, pendency or completion of the transactions contemplated
by this Agreement, including losses or threatened losses of employees,
customers, suppliers, distributors or others having relationships with either
Party; (ix) any natural or man-made disaster or acts of God; or (x) any failure
by the business of Venaxis to meet any internal or published projections,
forecasts or revenue or earnings predictions (provided that the underlying
causes of such failures (subject to the other provisions of this
definition) shall not be excluded); provided, further, however, that any event,
occurrence, fact, condition, or change referred to in clauses (i), (ii),
(iii) or (iv) immediately above shall be taken into account in determining
whether a Material Adverse Effect has occurred or could reasonably be expected
to occur to the extent that such event, occurrence, fact, condition, or change
has a significantly material disproportionate effect on the applicable Party
compared to other participants in the industries in which the applicable Party
operates.
 
5

--------------------------------------------------------------------------------

"Material Venaxis Contracts" has the meaning set forth in Section 4.09.
"Name Change" means the name of Venaxis as of and after the Closing, which shall
be Strand Life Sciences, Inc.
"New Venaxis Shares" means the newly issued shares of Common Stock issued to the
Strand shareholders under the Investment Agreements (as defined in the Master
Agreement) to meet the applicable Shareholding Ratio (as defined in the Master
Agreement).
["ODI Documentation" means forms ODI and A2, consent letters, undertakings,
Valuation Certificate and all other documents that the Subscriber's authorised
dealer bank mandates as required for the certification and approval of the forms
ODI and A2 in respect of the Venaxis Shares;]
"Offering Memorandum" means the Offering Memorandum meeting the requirements of
Section 10 of the Securities Act for a private placement transaction provided by
Venaxis on behalf of Venaxis and Strand prior to the date hereof, describing the
Transactions contemplated by the Transaction Agreements.
"Ordinary Course of Business" means an action taken by any Person in the
ordinary course of such Person's business that is consistent with the past
customs and practices of such Person (including past practice with respect to
quantity, amount, magnitude and frequency, standard employment and payroll
policies and past practice with respect to management of working capital and the
making of capital expenditures) and that is taken in the ordinary course of the
normal day-to-day operations of such Person.
"parties" has the meaning set forth in the preamble.
 
6

--------------------------------------------------------------------------------

"Permits" means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.
"Permitted Encumbrance" means (a) statutory liens for current Taxes not yet due
and payable or the amount or validity of which is being contested in good faith
by appropriate proceedings by a Party and for which appropriate reserves have
been established in accordance with GAAP, (b) mechanics', materialmen's,
carriers', workers', repairers' and similar statutory liens arising or incurred
in the Ordinary Course of Business and relating to obligations as to which there
is no default on the part of the Party, (c) zoning, entitlement, building and
other land use regulations imposed by a Governmental Authority having
jurisdiction over any Real Property which are not violated by the current use
and operation of the Real Property, (d) any non‑monetary encumbrances and other
matters provided by a Party to the other in due diligence, and (e) public roads
and highways.
"Person" means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.
"Real Property" means all real property, including easements related thereto.
"Reg D" has the meaning set forth in Section 5.05.
"Registration Rights Agreement" means the registration rights agreement in the
form attached as Annex L-2 to the Master Agreement, dated as of the Closing Date
between Subscriber and Venaxis.
"Regulation D Securities" has the meaning set forth in Section 4.30.
"Related Party" means (i) any officer or manager of Venaxis, (ii) any spouse,
child or parent of any Persons listed in clause (i) of this definition, and
(iii) any Affiliate of any of the Persons listed in clause (i) or (ii) of this
definition.
"Release" means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing or other release
(including any continuous release) at, in, on, into, onto or through ambient
air, surface water, groundwater, soil, lands or other environmental media.
"Remaining Shareholders Sale and Reinvestment Transaction" has the meaning set
forth in Section 7.01(b).
"Representative" means, with respect to any Person, any director, officer,
employee, agent, manager, consultant, advisor, or other representative of such
Person, including legal counsel, accountants, and financial advisors.
"Resale Registration Statement" has the meaning set forth in Section 6.05.
 
7

--------------------------------------------------------------------------------

"Reverse Split" means the reverse stock split of the Common Stock of Venaxis, to
be effectuated as of the Closing, if applicable, by the filing of the Amended
and Restated Articles of Incorporation of Venaxis with the Secretary of State of
the State of Colorado.
"Sale and Reinvestment Transaction" has the meaning set forth in
Section 7.01(a).
"SEC" means the U.S. Securities and Exchange Commission.
"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC thereunder.
"Securities Filings" means the reports, statements and other documents filed
(not furnished) by Venaxis with the SEC under Section 13(a), 13(c), 14 or 15(d)
of the Exchange Act between January 1, 2013 and December 31, 2015, including any
amendments thereto.
"Share Sale Agreement" has the meaning set forth in the recitals.
"Strand" has the meaning set forth in the recitals.
"Strand Shares" has the meaning set forth in the recitals.
"Subscriber" has the meaning set forth in the preamble.
"Subscription Price" has the meaning set forth in Section 2.02.
"Subsidiary" means, with respect to any specified Person, any other Person of
which such specified Person, directly or indirectly through one or more
Subsidiaries, (a) owns at least 50% of the outstanding Equity Interests entitled
to vote generally in the election of the Board of Directors or similar governing
body of such other Person, or (b) has the power to generally direct the business
and policies of that other Person, whether by contract or as a general partner,
managing member, manager, joint venturer, agent or otherwise.
"Tangible Personal Property" means all furniture, fixtures, equipment,
machinery, tools, patterns, laboratory and other equipment, office equipment,
supplies, computers, telephones and other tangible personal property used in the
business of a Person.
"Tax" or "Taxes" means (a) any and all federal, state, local, or foreign income,
gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental, customs duties, capital
stock, franchise, profits, withholding, social security (or similar, including
FICA), unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added, alternative or add-on minimum, estimated,
or other tax of any kind or any charge of any kind in the nature of (or similar
to) taxes whatsoever, including any interest, penalty, or addition thereto, in
each case, whether disputed or not and (b) any liability for the payment of any
amounts of the type described in clause (a) of this definition as a result of
being a member of an affiliated, consolidated, combined or unitary group for any
period, as a result of any tax sharing or tax allocation agreement, arrangement
or understanding, or as a result of being liable for another Person's taxes as a
transferee or successor, by contractual obligation or otherwise.
 
8

--------------------------------------------------------------------------------

"Tax Return" means any return, declaration, report, claim for refund or
information return or statement filed or required to be filed with any Taxing
Authority relating to Taxes, including any schedule or attachment thereto, and
including any amendment thereof.
"Taxing Authority" means any governmental body responsible for the imposition,
administration or collection of Taxes.
"Transaction Agreements" means, collectively, this Agreement, the Share Sale
Agreement, the agreements executed with respect to the Asset Purchase
Transaction, the agreements executed with respect to the Sale and Reinvestment
Transaction, the agreements executed with respect to the Remaining Shareholders
Sale and Reinvestment Transaction (defined below), the Master Purchase Agreement
executed between Strand, Strand Genomics, Inc. and Venaxis and the registration
rights agreements between Venaxis and Strand shareholders in the forms attached
as Annex L-1 or L-2 to the Master Agreement.
"Transactions" means, collectively, the transactions contemplated by this
Agreement and the other Transaction Agreements.
["Valuation Certificate" means a certificate of fair value of shares in respect
of the Venaxis Shares to be issued in accordance with the conditions prescribed
under the Foreign Exchange Management (Transfer or Issue of Any Foreign
Security) Regulations, 2004."]
"Venaxis" has the meaning set forth in the preamble.
"Venaxis Audited Financial Statements" has the meaning set forth in
Section 4.06.
"Venaxis Balance Sheet" has the meaning set forth in Section 4.06.
"Venaxis Balance Sheet Date" has the meaning set forth in Section 4.06.
"Venaxis Benefit Plan" has the meaning set forth in Section 4.18(a).
"Venaxis Building Sale Contract" means the Contract to Buy and Sell Real Estate,
dated October 16, 2015, by and between Venaxis, as Seller and Tenant, and Niebur
Golf Development, LLC, as Buyer and Landlord, as amended from time to time, as
filed as an exhibit to Venaxis' Current Report on Form 8-K filed with the SEC on
October 21, 2015.
"Venaxis Charter Amendment" means the Amended and Restated Articles of Amendment
of Venaxis as submitted to the Venaxis shareholders for approval at the Venaxis
Shareholders' Meeting with respect to (a) an increase in the authorized shares
of its capital stock to 150,000,000 shares of capital stock, all designated as
Common Stock; (b) the Reverse Split, if needed; and (c) the Name Change.
 
9

--------------------------------------------------------------------------------

"Venaxis Financial Statements" has the meaning set forth in Section 4.06.
"Venaxis Incentive Plans" means the Venaxis, Inc. 2016 Equity Incentive Plan,
the Venaxis, Inc. 2002 Stock Incentive Plan, as amended and any other equity
incentive plan of Venaxis created to provide for the issuance of Venaxis stock
options under the Master Agreement or any of the employment agreements
contemplated by the Master Agreement.
"Venaxis Insurance Policies" has the meaning set forth in Section 4.22.
"Venaxis Intellectual Property" has the meaning set forth in Section 4.14.
"Venaxis Interim Balance Sheet" has the meaning set forth in Section 4.06.
"Venaxis Interim Balance Sheet Date" has the meaning set forth in Section 4.06.
"Venaxis Interim Financial Statements" has the meaning set forth in
Section 4.06.
"Venaxis Material Customer" has the meaning set forth in Section 4.21(b).
"Venaxis Material Supplier" has the meaning set forth in Section 4.21(a).
"Venaxis Proxy Statement" means the proxy statement of Venaxis to be filed by
Venaxis with the SEC and distributed to the Venaxis shareholders to seek
approval for the transactions contemplated by the Transaction Agreements.
"Venaxis Shareholder Approvals" means approval by the requisite vote of the
Venaxis shareholders of the proposals submitted to the Venaxis shareholders at
the Venaxis Shareholders' Meeting contemplated by the Master Agreement, which
include approval of: (a) this Agreement and other Transaction Agreements to
which Venaxis is a party requiring shareholder approval under Colorado law,
(b) the issuance of the New Venaxis Shares to the Strand shareholders in
accordance with the applicable Transaction Agreements, (c) the Venaxis Charter
Amendment, and (d) the Venaxis Incentive Plans.
"Venaxis Shares" has the meaning set forth in Section 2.01.
"Venaxis Qualified Benefit Plan" has the meaning set forth in Section 4.18(b).
ARTICLE II.
ISSUANCE AND SUBSCRIPTION; SUBSCRIPTION PRICE
2.01  Issuance and Subscription of the Venaxis Shares.  Subject to the terms and
conditions of this Agreement, Venaxis hereby covenants and agrees to issue to
Subscriber and Subscriber hereby covenants and agrees to subscribe to
[________]  shares of common stock, no par value, of Venaxis (such number of
shares to be adjusted for any stock split, stock dividend, combination or
similar action, including the Reverse Split occurring between the date hereof
and the Closing Date) (the "Venaxis Shares") constituting [___]% of the
outstanding stock of Venaxis as of the date of this Agreement (such percentage
assuming 100% participation by all Strand Shareholders (without giving effect to
ESOP Shares)).  In connection with the offering of the Venaxis Shares hereunder,
Venaxis has provided Subscriber with the Offering Memorandum, a list of Venaxis
due diligence documents, and has provided Subscriber with the opportunity and
ability to ask questions and receive additional information and documents of
Venaxis.  Strand has provided Subscriber with a list of Strand due diligence
documents, and has provided Subscriber with the opportunity and the ability to
ask questions and receive additional information and documents of Strand. The
delivery of the Offering Memorandum, a list of Venaxis due diligence documents
and the ability of Subscriber to ask questions and receive additional
information and documents of Venaxis, however, does not limit or modify the
representations and warranties of Venaxis in this Agreement or the right of
Subscriber to rely hereon.
 
10

--------------------------------------------------------------------------------

2.02  Subscription Price.  Subject to Section 2.03, as consideration for the
issuance of the Venaxis Shares by Venaxis to Subscriber, Subscriber shall pay
Venaxis the aggregate subscription price of $[________] (the "Subscription
Price").  The Subscription Price shall be equal to the Purchase Price (defined
herein and in the Share Sale Agreement), [regardless of whether any portion of
the Purchase Price has been remitted as withholding by Venaxis (through Strand)
with the Indian tax authorities under applicable Law under the Share Sale
Agreement,] and shall be paid by wire transfer of immediately available funds to
the account designated by Venaxis as set forth on Schedule 2.02.
 
2.03  Swap of Strand Shares.  If prior to the Closing Date, the Department of
Industrial Policy and Promotion, Government of India and the Reserve Bank of
India issue circulars or notifications and India's foreign exchange regulations
are amended to the effect that prior approval of the Foreign Investment
Promotion Board, Department of Economic Affairs, Ministry of Finance and the
Reserve Bank of India is not required to be obtained for the swap of shares,
then upon the mutual consent of the parties, the Strand Shares may be
transferred by Subscriber to Venaxis for a consideration equal to USD [________]
("Purchase Price") [without taking into account any withholding deposited by
Venaxis (through Strand) with the Indian tax authorities, which shall be dealt
with as set forth below.] For discharging such consideration, Venaxis shall not
be required to pay any cash to Subscriber and shall issue the Venaxis Shares to
Subscriber (in accordance with the terms of this Agreement) after complying with
the valuation and any other requirements prescribed in respect to the swap of
shares by the Foreign Investment Promotion Board, Department of Economic
Affairs, Ministry of Finance and the Reserve Bank of India [without taking into
account any withholding deposited by Venaxis (through Strand) with the Indian
tax authorities, which shall be dealt with as set forth below.  If Venaxis is
required to withhold as per Section 2.02 of the Share Sale Agreement, then
Venaxis shall deposit the withholding amount in cash (through Strand) with the
Indian tax authorities, and Subscriber, shall, in turn, deposit the withholding
amount in cash with Venaxis under this Agreement.]
 
 
11

--------------------------------------------------------------------------------

ARTICLE III.
CLOSING
3.01  Closing.  Subject to the terms and conditions of this Agreement, the
consummation of the transactions contemplated by this Agreement (the
"Closing") shall take place at the offices of Baker & Hostetler LLP, 45
Rockefeller Plaza, New York, New York 10111-0100, at 10:00 am EST, on the second
(2nd) Business Day after all of the conditions to Closing set forth in ARTICLE
VII are either satisfied or waived (other than conditions which, by their
nature, are to be satisfied on the Closing Date), or at such other time, date or
place as the parties may mutually agree upon in writing.  The date on which the
Closing is to occur is herein referred to as the "Closing Date."  The parties
hereby acknowledge and agree that the Closing may consist of one or more wire
transfers as a discharge of consideration for the Venaxis Shares.
3.02  Closing Deliverables.
(a)     At the Closing, Venaxis shall deliver to Subscriber the following:
(i)     a Secretary's Certificate, dated as of the Closing Date, certifying
attached copies of (A) Venaxis' charter documents, (B) resolutions of Venaxis'
board approving this Agreement and the transactions contemplated hereby and
(C) the incumbency of each authorized officer signing this Agreement;
(ii)     a certificate, dated as of the Closing Date, signed by a duly
authorized officer of Venaxis, that each of the conditions set forth in
Section 7.02(b) and Section 7.02(c) have been satisfied;
(iii)    Registration Rights Agreement, duly executed by Venaxis.
(b)    At the Closing, Venaxis shall irrevocably authorize its transfer agent to
deliver the Venaxis Shares to Subscriber by electronic book entry and provide a
copy of such authorization to Subscriber.
(c)    At the Closing, Subscriber shall deliver to Venaxis the following:
(i)     subject to Section 2.03, the Subscription Price;
(ii)    [a Certificate of a duly authorized officer or manager of Subscriber or
the general partner of  Subscriber, dated as of the Closing Date, certifying
attached copies of the incumbency of each authorized officer signing this
Agreement];
(iii)   a certificate, dated as of the Closing Date, signed by [a duly
authorized officer or manager of] Subscriber or the general partner of
Subscriber, that each of the conditions set forth in Section 7.03(b) and
Section 7.03(c) have been satisfied;
(iv)   [At the Closing, Subscriber shall submit the duly executed [ODI
Documentation] [OR] [LRS Documentation] to [his/her/its] authorized dealer
bank]; and
(v)    a Registration Rights Agreement duly executed by Subscriber.
 
12

--------------------------------------------------------------------------------

ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF VENAXIS
Venaxis hereby represents and warrants to Subscriber that the statements
contained in this Article IV are true and correct as of the date hereof:
4.01  Organization, Existence and Power.
 
(a)    Venaxis is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Colorado.  Venaxis has full right, power
and authority to enter into this Agreement to carry out its obligations
hereunder and to consummate the transactions contemplated hereby. The execution
and delivery by Venaxis of this Agreement, the performance by Venaxis of its
obligations hereunder and the consummation by Venaxis of the transactions
contemplated hereby have been duly authorized by all requisite corporate action
on the part of Venaxis.  Venaxis is duly licensed or qualified to do business
and is in good standing in each jurisdiction in which properties are owned or
leased by it or the operation of its business as currently conducted makes such
licensing or qualification necessary, except where the failure to be so licensed
or qualified would not have a Material Adverse Effect.  This Agreement has been
duly executed and delivered by Venaxis, and (assuming due authorization,
execution and delivery by Subscriber) this Agreement constitutes a legal, valid
and binding obligation of Venaxis enforceable against Venaxis in accordance with
its terms.
(b)    The copies of the articles of incorporation, as amended, and bylaws of
Venaxis delivered to Strand are true and complete copies, and Venaxis has not
entered into any ultra vires transaction which has had or is likely to have a
Material Adverse Effect on Venaxis.  The minute books of Venaxis have been
properly and accurately maintained and written, are up-to-date in all respects,
and contain full and accurate records of all resolutions passed by the board of
directors and the shareholders of Venaxis.  All such documents are in the
possession of Venaxis.  The directors of Venaxis have been duly and validly
elected in accordance with the articles of incorporation, as amended, and bylaws
of Venaxis, and none of the directors of Venaxis are disqualified.
4.02  Authority of Venaxis.  Venaxis has all necessary corporate power and
authority to enter into this Agreement, and to carry out its obligations
hereunder.  The execution and delivery by Venaxis of this Agreement, and the
performance by Venaxis of its obligations hereunder have been duly authorized by
all requisite corporate action on the part of Venaxis, subject to receipt of the
approvals of the Venaxis shareholders under the Venaxis Proxy Statement.  This
Agreement has been duly executed and delivered by Venaxis, and (assuming due
authorization, execution and delivery by Subscriber) this Agreement constitutes
a legal, valid and binding obligation of Venaxis, enforceable against Venaxis in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar Laws affecting
creditors' rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding at law or in equity).
 
4.03  No Conflicts; Consents.  The execution, delivery and performance by
Venaxis of this Agreement and the consummation of the transactions contemplated
hereby, do not and will not: (a) result in a violation or breach of any
provision of the certificate of incorporation or the memorandum and articles of
association of Venaxis; (b) result in a violation or breach of any provision of
any Law or Government Order applicable to Venaxis, its business or its assets;
or (c) require the Consent by any Person under, conflict with, result in a
violation or breach of, constitute a default under or result in the acceleration
of any Material Venaxis Contracts, except for the Venaxis Shareholder Approvals
and as set forth in Disclosure Schedule 4.03.  No consent or approval is
required by a Governmental Authority or a third party with respect to Venaxis in
connection with the execution and delivery of this Agreement and each of the
Transaction Agreements to which Venaxis is a party, and the consummation of
transactions contemplated hereby or thereby, except for (i) where the failure to
obtain any such consent or approval would not, individually or in the aggregate,
affect Venaxis' ability to consummate the transactions contemplated by this
Agreement, and (ii) the registration of New Venaxis Shares under the Securities
Act.
 
13

--------------------------------------------------------------------------------

 
4.04  Ownership; Subsidiaries.  Venaxis does not control or own, directly or
indirectly, any equity or profits interests in any Person or have the power,
directly or indirectly, to elect any Persons to the board of directors or
comparable governing body of any other Person other than Venaxis Sub Inc. 
Venaxis is not a participant in any joint venture or similar arrangement with
any Person.
 
4.05  Capitalization.
 
(a)     The authorized capital stock of Venaxis consists of (i) 60,000,000
shares of Common Stock of which, as of November 30, 2015, 30,990,029 shares of
Common Stock were issued and outstanding.  Venaxis has no preferred stock.  As
of September 30, 2015, there were outstanding stock options and warrants of
Venaxis to purchase an aggregate of 6,187,266 shares of Common Stock.  Venaxis
has not issued additional options or warrants since September 30, 2015.  All of
the issued and outstanding shares of Common Stock have been duly authorized and
validly issued and are fully paid and nonassessable.  Except as set forth in
Disclosure Schedule 4.05, there are no preferences, liquidation payments or
similar rights due to any of Venaxis shareholders that will be triggered by the
transactions contemplated by the Transaction Agreements. There are no
outstanding appreciation, phantom, profit participation or similar rights with
respect to the securities of Venaxis other than those filed as exhibits to the
Securities Filings. Venaxis has not violated any securities Law in connection
with the offer, sale or issuance of any of its capital stock.  There are no
voting trusts, proxies or other Contracts relating to the voting of the
securities of Venaxis.
(b)      The Venaxis Shares are duly authorized and, when issued, sold and
delivered in accordance with the terms and for the consideration set forth in
this Agreement, will be validly issued, fully paid and nonassessable and free of
restrictions on transfer other than restrictions on transfer under applicable
state and federal securities laws.  The Venaxis Shares will be issued in
compliance with all applicable federal and state securities laws.    No
shareholder of Venaxis or any other person has any preemptive right, right of
first refusal or other similar right to subscribe for or purchase the Venaxis
Shares.
4.06  Financial Statements.  Complete copies of the Venaxis audited financial
statements consisting of the balance sheet of Venaxis as at December 31 in each
of the years 2014, 2013 and 2012, and the related statements of operations,
shareholders' equity and cash flow for the years then ended (the "Venaxis
Audited Financial Statements"), and unaudited financial statements consisting of
(i) the balance sheet of Venaxis as at September 30, 2015, and the related
statements of operations and cash flow for the nine-month period then ended and
(ii) the balance sheet of Venaxis as at November 30, 2015 (the "Venaxis Interim
Financial Statements" and together with the Venaxis Audited Financial
Statements, the "Venaxis Financial Statements") have been timely filed with the
SEC as part of the Securities Filings (with the exception of the unaudited,
internally prepared balance sheet of Venaxis as at November 30, 2015), and have
been provided to Subscriber.  The Venaxis Financial Statements have been
prepared in accordance with GAAP applied on a consistent basis throughout the
periods involved, subject, in the case of the Venaxis Interim Financial
Statements, to normal and recurring year-end adjustments and the absence of
notes.  The Venaxis Financial Statements are based on the accounting records of
Venaxis, and fairly present in all material respects the financial condition of
Venaxis as of the respective dates they were prepared and the results of the
operations of Venaxis for the periods indicated.  The audited balance sheet of
Venaxis as of December 31, 2014 is referred to herein as the "Venaxis Balance
Sheet" and the date thereof as the "Venaxis Balance Sheet Date," and the balance
sheet of Venaxis as of September 30, 2015 is referred to herein as the "Venaxis
Interim Balance Sheet" and the date thereof as the "Venaxis Interim Balance
Sheet Date."
 
14

--------------------------------------------------------------------------------

 
4.07  Undisclosed Liabilities.  Venaxis has no Liabilities except (a) those
which are adequately reflected or reserved against in the Venaxis Interim
Balance Sheet as of the Venaxis Interim Balance Sheet Date, (b) current
liabilities which have been incurred in the Ordinary Course of Business since
the Venaxis Interim Balance Sheet Date and (c) except as set forth in Disclosure
Schedule 4.07.
 
4.08  Absence of Certain Changes, Events and Conditions.  Since the Venaxis
Interim Balance Sheet Date, and other than in the Ordinary Course of Business,
there has not been any:
 
(a)            event, occurrence or development that has had, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;
(b)            material change in any method of accounting or accounting
practice for its business, except as required by GAAP, which negatively affected
its business;
(c)            material change in cash management practices and policies,
practices and procedures with respect to recordation or collection of Accounts
Receivable, establishment of reserves for uncollectible Accounts Receivable,
inventory control, prepayment of expenses, payment of accounts payable, accrual
of other expenses, deferral of revenue and acceptance of customer deposits;
(d)            entry into any Contract that would constitute a Material Venaxis
Contract;
(e)            incurrence, assumption or guarantee of any material Debt;
 
15

--------------------------------------------------------------------------------

(f)            transfer, assignment, sale or other disposition of any of the
assets shown or reflected in the Venaxis Interim Balance Sheet, except for the
consummation of the transactions contemplated by the Venaxis Building Sale
Contract and the sale of inventory in the Ordinary Course of Business;
(g)            cancellation, amendment, termination, or waiver of any rights
under, any material Debts or Claims;
(h)            transfer, assignment or grant of any license or sublicense of any
material rights under or with respect to any Intellectual Property;
(i)            damage, destruction or loss, or any interruption in use, of any
assets, whether or not covered by insurance that would constitute a Material
Adverse Effect;
(j)            acceleration, termination, material modification to or
cancellation of any Contract or Permit;
(k)            material capital expenditures;
(l)            imposition of any Encumbrance upon any of the assets;
(m)         grant of any bonuses, whether monetary or otherwise, or any increase
in compensation in respect of any current or former employee or current or
former independent contractor, other than as provided for in any written
agreements or consistent with past practice, or change in the terms of
consultancy for any independent contractor;
(n)          entry into or termination of any employment or consulting
agreement, written or oral, or modification of the terms of any such existing
agreement;
(o)            loan to, or entry into any other transaction with, any current or
former employee or current or former independent contractor;
(p)            adoption of any plan of merger, consolidation, reorganization,
liquidation or dissolution or filing of a petition in bankruptcy under any
provisions of federal or state bankruptcy Law or consent to the filing of any
bankruptcy petition against it under any similar Law;
(q)            purchase, lease or other acquisition of the right to own, use or
lease any assets for an amount in excess of $25,000, individually (in the case
of a lease, per annum) or $100,000 in the aggregate (in the case of a lease, for
the entire term of the lease, not including any option term), except for the
consummation of the transactions contemplated by the Venaxis Building Sale
Contract and purchases of inventory or supplies in the Ordinary Course of
Business;
(r)            adoption, amendment, modification or termination of any bonus,
profit sharing, incentive, severance, or other plan, Contract or commitment for
the benefit of any current or former employee or current or former independent
contractor (or any such action taken with respect to any other Venaxis Benefit
Plan); or
 
16

--------------------------------------------------------------------------------

(s)            except as set forth in Disclosure Schedule 4.08(s), any Contract
to do any of the foregoing, or any action or omission that would result in any
of the foregoing.
4.09  Material Venaxis Contracts.
 
(a)      Venaxis has made available to Subscriber each of the following material
Contracts (x) by which any of Venaxis' assets are bound or affected or (y) to
which Venaxis is a party or by which it is bound in connection with its business
or its assets (together with all Intellectual Property Agreements filed with the
Securities Filings, collectively, the "Material Venaxis Contracts"):
(i)      all Contracts involving aggregate consideration in excess of $50,000 or
requiring performance by any party more than one (1) year from the date hereof,
which, in each case, cannot be cancelled without penalty or without more than
thirty (30) days' notice;
(ii)     all Contracts that relate to the sale of any of its assets, other than
in the Ordinary Course of Business;
(iii)    all Intellectual Property Agreements with consideration of $50,000 or
more;
(iv)    all Contracts that relate to the acquisition of any business, equity or
assets of any other Person or any real property (whether by merger, sale of
stock, sale of assets or otherwise) with a value of $50,000 or above;
(v)     all Contracts relating to Debt;
(vi)    all Contracts between or among Venaxis on the one hand and any Affiliate
of Venaxis on the other hand;
(vii)   all Contracts with consideration of $50,000 or more that provide for the
indemnification of any Person or the assumption of any Tax, environmental or
other liability of any Person;
(viii)  all employment agreements and Contracts with material independent
contractors or material consultants (or similar arrangements), for this purpose,
"materiality" meaning annual compensation over $25,000;
(ix)    all Contracts that limit or purport to limit the ability of Venaxis to
compete in any line of business or with any Person or in any geographic area or
during any period of time;
 
17

--------------------------------------------------------------------------------

(x)      all Contracts for the sale of any of its assets or for the grant to any
Person of any option, right of first refusal or preferential or similar right to
purchase any of its assets; and
(xi)    all powers of attorney with respect to Venaxis.
(b)    Each Material Venaxis Contract is valid and binding on Venaxis in
accordance with its terms and is in full force and effect.  None of Venaxis or,
to Venaxis' Knowledge, any other party thereto is in breach of or default under
(or is alleged to be in breach of or default under) in any material respect, or
has provided or received any notice of any intention to terminate, any Material
Venaxis Contract, except as set forth in Disclosure Schedule 4.09(b).  To
Venaxis' Knowledge, no event or circumstance has occurred that, with notice or
lapse of time or both, would constitute an event of default under any Material
Venaxis Contract or result in a termination thereof or would cause or permit the
acceleration or other changes of any right or obligation or the loss of any
benefit thereunder, except as set forth in Disclosure Schedule 4.09(b). 
Complete and correct copies of each Material Venaxis Contract (including all
modifications, amendments and supplements thereto and waivers thereunder) have
been made available to Venaxis.  Except as set forth in Disclosure Schedule
4.09(b), there are no material disputes pending or, to Venaxis' Knowledge,
threatened under any Material Venaxis Contract.
(c)     Venaxis has not been a party to any Contract, arrangement or practice
which in whole or in part contravenes or is invalidated by any restrictive trade
practices, competition, fair trading, consumer protection or similar Laws under
the relevant jurisdiction or in respect of which any filing, registration or
notification is required pursuant to such Laws, (whether or not the same has in
fact been made) and which would have a Material Adverse Effect on Venaxis.
4.10  Title to Tangible Personal Property.  Venaxis has good and valid title to,
or a valid leasehold interest in, all Tangible Personal Property included in its
assets, free and clear of Encumbrances except for Permitted Encumbrances.
 
 
4.11  Condition and Sufficiency of Assets.  The Tangible Personal Property
included in Venaxis' assets are in good operating condition and repair, and
adequate for the uses to which it is being put, and none of such Tangible
Personal Property is in need of maintenance or repairs, except for ordinary,
routine maintenance and repairs.
 
4.12  Securities Filings and Incorporated Documents; NASDAQ.
 
(a)            The Securities Filings and the documents incorporated by
reference in the Securities Filings, when they were filed with the SEC,
conformed in all material respects to the requirements of the Exchange Act, and
none of such Securities Filings or documents contained any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; and any further documents so filed and incorporated by
reference in the Securities Filings, when such documents are filed with the SEC,
will conform in all material respects to the requirements of the Exchange Act
and will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
 
18

--------------------------------------------------------------------------------

(b)            Venaxis Common Stock is registered pursuant to Section 12(b) of
the Exchange Act and is listed on the Nasdaq Capital Market.  Except as
disclosed in the Securities Filings and in Disclosure Schedule 4.12(b), Venaxis
is in compliance with the continued listing requirements of the Nasdaq
Marketplace Rules and has taken no action designed to, or which to Venaxis'
Knowledge is likely to have the effect of, terminating the registration of the
Venaxis Common Stock under the Exchange Act or delisting the Venaxis Common
Stock from the Nasdaq Capital Market. 
4.13  Title to Assets; Real Property.  Venaxis has good and valid (and, in the
case of owned Real Property, good and marketable fee simple) title to, or a
valid leasehold interest in, all Real Property and personal property and other
assets reflected in the Venaxis Audited Financial Statements or acquired after
the Venaxis Interim Balance Sheet Date that are material to the business of
Venaxis, other than properties and assets sold or otherwise disposed of in the
Ordinary Course of Business since the Venaxis Interim Balance Sheet Date. All
such properties and assets (including leasehold interests) are free and clear of
Encumbrances except those that (i) do not materially interfere with the use made
and proposed to be made of such property by Venaxis, or (ii) could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.  Venaxis has not received any written notice of existing,
pending or, to Venaxis' Knowledge, threatened (i) condemnation proceedings
affecting its Real Property, or (ii) zoning, building code or other moratorium
proceedings, or similar matters which would reasonably be expected to materially
and adversely affect the ability to operate the Real Property as currently
operated.  Neither the whole nor any material portion of any Real Property has
been damaged or destroyed by fire or other casualty.
 
4.14  Intellectual Property.
 
(a)      "Venaxis Intellectual Property" means all of the following and similar
intangible property and related proprietary rights, interests and protections,
however arising, pursuant to the Laws of any jurisdiction throughout the world
that is owned by Venaxis or in which Venaxis holds exclusive or non-exclusive
rights or interests granted by license from other Persons.
(i)      trademarks, service marks, trade names, brand names, logos, trade dress
and other proprietary indicia of goods and services, whether registered or
unregistered, and all registrations and applications for registration of such
trademarks, including intent-to-use applications, all issuances, extensions and
renewals of such registrations and applications and the goodwill connected with
the use of and symbolized by any of the foregoing;
(ii)     original works of authorship in any medium of expression, whether or
not published, all copyrights (whether registered or unregistered), all
registrations and applications for registration of such copyrights, and all
issuances, extensions and renewals of such registrations and applications;
 
19

--------------------------------------------------------------------------------

(iii)    confidential information, formulas, designs, devices, technology,
know‑how, research and development, inventions, methods, processes, compositions
and other trade secrets, whether or not patentable; and
(iv)    patented and patentable designs and inventions, all design, plant and
utility patents, letters patent, utility models, pending patent applications and
provisional applications and all issuances, divisions, continuations,
continuations-in-part, reissues, extensions, reexaminations and renewals of such
patents and applications.
(b)     Venaxis has made available to Subscriber copies of or access to (i) all
Venaxis Intellectual Property.  Except as set forth in Disclosure Schedule
4.14(b), Venaxis exclusively owns or has the exclusive right to use all Venaxis
Intellectual Property and the Intellectual Property licensed to Venaxis under
Intellectual Property Agreements other than Intellectual Property that is
customarily not licensed on an exclusive basis.
(c)    (i) The conduct of Venaxis' business as currently or formerly conducted
does not infringe, misappropriate, dilute or otherwise violate the Intellectual
Property of any Person in the jurisdictions in which Venaxis exploits its
Intellectual Property; and (ii) to Venaxis' Knowledge, no Person is infringing,
misappropriating or otherwise violating any of Venaxis' Intellectual Property.
(d)     Venaxis has entered into binding, written agreements with every material
current and former employee of Venaxis, and with every material current and
former independent contractor, whereby such employees and independent
contractors (i) assign to Venaxis any ownership interest and right they may have
in any Venaxis Intellectual Property; and (ii) acknowledge Venaxis' exclusive
ownership of all of Venaxis' Intellectual Property.  Venaxis has made available
to Subscriber true and complete copies of all such agreements.  Venaxis is in
full compliance with all Legal Requirements applicable to the Venaxis
Intellectual Property and Venaxis' ownership and use thereof.
(e)     Venaxis Intellectual Property is not the subject of any pending, nor has
Venaxis received any written notice threatening, proceedings for opposition,
cancellation, revocation, or rectification or Claims from employees and there
are no facts or matters that might give rise to any such proceedings.
(f)      To Venaxis' Knowledge, all the Intellectual Property required to carry
on the business as presently carried on, is owned by or licensed to, and is in
the possession or under the control of Venaxis.
(g)     Venaxis has taken all reasonable steps necessary for the protection of
the Venaxis Intellectual Property owned or licensed to Venaxis and all rights
therein.
(h)     The Intellectual Property owned by Venaxis is not subject to any
Encumbrances other than Permitted Encumbrances.
 
20

--------------------------------------------------------------------------------

(i)      Venaxis has regularly enhanced and maintained the Venaxis Intellectual
Property owned by Venaxis and Venaxis has adequate capabilities to use the
Venaxis Intellectual Property for the projected requirements of its business.
4.15  Legal Proceedings; Government Orders.
 
(a)      Except as disclosed in the Securities Filings, there are no Actions
pending or, to Venaxis' Knowledge, threatened against or by Venaxis relating to
or affecting its business, its assets.
(b)     There are no outstanding Government Orders and no unsatisfied judgments,
penalties or awards against or affecting its business or its assets.
(c)     Venaxis has not received any notice of any Action by any Governmental
Authority or any other Person that would restrain, prohibit or otherwise
challenge or impede the transactions contemplated by this Agreement or any of
the Transaction Agreements, or will or is likely to have a Material Adverse
Effect on Venaxis.
(d)     Venaxis is not being prosecuted for any criminal offence and no
governmental or official investigation or inquiry concerning the business or
officers of Venaxis (in such capacities) or any of its assets or its business is
in progress or pending; and to Venaxis' Knowledge, there are no circumstances
which are likely to give rise to any such proceedings investigation or inquiry.
(e)     No order has been made, petition presented, resolution passed or meeting
convened for the winding up (or other process whereby the business is terminated
or a substantial part of the assets of Venaxis are distributed amongst its
creditors and/or shareholders or other contributories) of Venaxis and there are
no cases or proceedings under any applicable insolvency, reorganization, or
similar Laws concerning Venaxis.
(f)      To Venaxis' Knowledge, Venaxis' officers, agents or employees have not
committed, or omitted to do, any act or thing the commission or omission of
which is or could be in contravention of any statutory obligation or any
applicable Laws giving rise to any fine, penalty, default proceedings or other
Liability on Venaxis or officers of Venaxis (solely related to activities of
Venaxis) or any of its assets or any judgment or decision which would materially
affect the financial or trading position or prospects of Venaxis.
(g)     Venaxis has not committed:  (i) any criminal or unlawful act; (ii) any
breach of fiduciary obligation under applicable Laws; or (iii) any breach of
contract or statutory duty or any tortious act which could entitle any third
party to terminate any Material Venaxis Contract to which Venaxis is a party;
and which could, under subsections (i), (ii) or (iii) have a Material Adverse
Effect on Venaxis.
4.16  Compliance With Laws; Permits.
 
21

--------------------------------------------------------------------------------

 
(a)            Venaxis has complied, and is now complying, in all material
respects with all Laws applicable to the conduct of its business as currently
conducted or the ownership and use of its assets.
(b)            All material Permits required for Venaxis to conduct its business
as currently conducted or for the ownership and use of its assets have been
obtained by Venaxis and are valid and in full force and effect, and Venaxis is
not in breach of any terms and conditions of any such Permit.  Venaxis has made
available to Subscriber all material current Permits issued to Venaxis which are
related to the conduct of its business as currently conducted or the ownership
and use of its assets, including the names of the Permits and their respective
dates of issuance and expiration.  No event has occurred that, with or without
notice or lapse of time or both, would reasonably be expected to result in the
revocation, suspension, lapse or limitation of any Permit.
(c)            None of the representations and warranties in this Section 4.16
shall be deemed to relate to environmental matters (which are governed by
Section 4.17), employee benefits matters (which are governed by Section 4.18 ),
employment matters (which are governed by Section 4.19) or Taxes (which are
governed by Section 4.20).
4.17  Environmental Matters.
 
(a)            The operations of Venaxis with respect to its business and its
assets have been and are in compliance with all Environmental Laws and
Environmental Permits in all material respects. Venaxis has not received from
any Person, with respect to its business or its assets, any: (i) notice or
Environmental Claim; or (ii) written request for information pursuant to
Environmental Laws, which, in each case, either remains pending or unresolved,
or is the source of ongoing obligations or requirements as of the Closing Date.
(b)            Venaxis has obtained and is in material compliance with all
material Environmental Permits necessary for the conduct of its business as
currently conducted or the ownership, lease, operation or use of its assets.
(c)            There has been no Release of Hazardous Substances in
contravention of Environmental Law with respect to its business, its assets or
any Real Property, and Venaxis has not received any notice that its business or
any of its assets or Real Property has been contaminated with any Hazardous
Substance which would reasonably be expected to result in an Environmental Claim
against, or a violation of Environmental Law or term of any Environmental Permit
by, Venaxis.
(d)            Venaxis has made available to Subscriber the location of all
off-site Hazardous Substances  treatment, storage or disposal facilities or
locations used by Venaxis and any predecessors in connection with its business
or its assets as to which Venaxis may retain liability or obligations, and none
of these U.S.-based facilities or locations has been placed or proposed for
placement on the National Priorities List (or CERCLIS) under CERCLA, or any
similar U.S. state list, and Venaxis has not received any notice regarding
potential Environmental Liabilities with respect to such off-site Hazardous
Substances treatment, storage or disposal facilities or locations used by
Venaxis.
 
22

--------------------------------------------------------------------------------

4.18  Employee Benefit Matters.
 
(a)            Venaxis has made available to Subscriber each material benefit,
retirement, employment, consulting, compensation, incentive, bonus, stock
option, restricted stock, stock appreciation right, phantom equity, change in
control, severance, vacation, paid time off, welfare and fringe-benefit
agreement, plan, policy and program in effect and covering one or more current
Venaxis employees or directors or the beneficiaries or dependents of any such
Persons, and is maintained, sponsored, contributed to, or required to be
contributed to by Venaxis, or under which Venaxis has any material liability for
premiums or benefits (each, a "Venaxis Benefit Plan").
(b)            Except as would not have a Material Adverse Effect, to Venaxis'
Knowledge, each Venaxis Benefit Plan and related trust complies with all
applicable Laws (including ERISA and the Code). Each Venaxis Benefit Plan that
is intended to be qualified under Section 401(a) of the Code (a "Venaxis
Qualified Benefit Plan") has received a favorable determination letter from the
Internal Revenue Service, or with respect to a prototype plan, can rely on an
opinion letter from the Internal Revenue Service to the prototype plan sponsor,
to the effect that such Venaxis Qualified Benefit Plan is so qualified and that
the plan and the trust related thereto are exempt from federal income Taxes
under Sections 401(a) and 501(a), respectively, of the Code, and, to Venaxis'
Knowledge, nothing has occurred that could reasonably be expected to cause the
revocation of such determination letter from the Internal Revenue Service or the
unavailability of reliance on such opinion letter from the Internal Revenue
Service, as applicable.  With respect to any Venaxis Benefit Plan, to Venaxis'
Knowledge, no event has occurred or is reasonably expected to occur that has
resulted in or would subject Venaxis to a Tax under Section 4971 of the Code or
its assets to a lien under Section 430(k) of the Code.
(c)            No Venaxis Benefit Plan: (i) is subject to the minimum funding
standards of any applicable Law, including Section 302 of ERISA or Section 412
of the Code; or (ii) is a "multi-employer plan" (as defined in Section 3(37) of
ERISA). Except as would not have a Material Adverse Effect, Venaxis has not:
(A) withdrawn from any pension plan under circumstances resulting (or expected
to result) in liability; or (B) engaged in any transaction which would give rise
to a liability under any applicable Law or Section 4069 or Section 4212(c) of
ERISA.
(d)            Other than as required under Section 4980B of the Code or other
applicable Law, no Venaxis Benefit Plan provides benefits or coverage in the
nature of health, life or disability insurance following retirement or other
termination of employment (other than death benefits when termination occurs
upon death).
(e)            Except as would not have a Material Adverse Effect, no Venaxis
Benefit Plan exists that could: (i) result in the payment to any Venaxis
employee, director or material consultant of its business of any money or other
property; or (ii) accelerate the vesting of or provide any additional rights or
benefits (including funding of compensation or benefits through a trust or
otherwise) to any Venaxis employee, director or consultant of its business, in
each case, as a result of the execution of this Agreement.  Neither the
execution of this Agreement nor the consummation of the transactions
contemplated hereby will result in "excess parachute payments" within the
meaning of Section 280G(b) of the Code.
 
23

--------------------------------------------------------------------------------

4.19  Employment Matters; Independent Contractors.
 
(a)            Venaxis has made available to Subscriber a list of all persons
who are employees, consultants, or contractors of Venaxis as of the date hereof,
and sets forth for each such individual the following:  (i) name; (ii) title or
position (including whether full or part time); (iii) hire date; (iv) current
annual base compensation rate; (v) commission, bonus or other incentive-based
compensation; and (vi) a description of the fringe benefits provided to each
such individual as of the date hereof.  As of the date hereof, all commissions
and bonuses payable to employees, material consultants, or material contractors
of Venaxis' business for services performed on or prior to the date hereof have
been paid in full and there are no outstanding agreements, understandings or
commitments of Venaxis with respect to any commissions, bonuses or increases in
compensation.
(b)            Venaxis is not a party to, bound by, any collective bargaining or
other agreement with a labor organization representing any of employees of
Venaxis or any of its Subsidiaries. Since April 1, 2013, there has not been,
nor, to Venaxis' Knowledge, has there been any threat of, any strike, slowdown,
work stoppage, lockout, concerted refusal to work overtime or other similar
labor activity or dispute affecting Venaxis or any of such employees.
(c)            Venaxis is in compliance in all material respects with all
applicable Laws pertaining to employment and employment practices to the extent
they relate to the employees of Venaxis or any of its Subsidiaries.
(d)            To Venaxis' Knowledge, none of the employees of Venaxis are in
breach of their respective employment contracts or any other employee
arrangements.
4.20  Taxes.
 
(a)            Except as set forth in Disclosure Schedule 4.20(a), (i) all Tax
Returns required to be filed by Venaxis have been duly filed with the
appropriate Governmental Authority in all jurisdictions in which such Tax
Returns are required to be filed (after giving effect to any valid extensions of
time in which to make such filings), and all such Tax Returns are true, complete
and correct in all respects; and (ii) all Taxes payable by Venaxis have been
fully and timely paid.  The unpaid Taxes of Venaxis did not, as of the date of
the most recent Venaxis Financial Statements, exceed the reserve for Tax
liability set forth on the Venaxis Financial Statements.
(b)            There are no Encumbrances for Taxes on any of the assets of
Venaxis other than Encumbrances for Taxes not yet due or payable.
(c)            Venaxis has complied, in all material respects, with all
applicable Laws, rules and regulations relating to the withholding of Taxes and
the payment thereof to appropriate authorities, including Taxes required to have
been withheld and paid in connection with amounts paid or owing to any employee
or independent contractor, and Taxes required to be withheld and paid pursuant
to Sections 1441 and 1442 of the Code or similar provisions under foreign Law.
 
24

--------------------------------------------------------------------------------

(d)            There is no ongoing or threatened, in writing, Action, audit,
examination or other investigation by any Governmental Authority of the Tax
liability of Venaxis and there is no Claim concerning any Tax liability of
Venaxis either (i) claimed or raised by any Governmental Authority in writing or
(ii) as to which Venaxis (or employees of Venaxis responsible for Tax
matters) has Knowledge.  No Tax Return of Venaxis has been audited or is
currently the subject of an audit.  Venaxis has not waived any statute of
limitations in respect of Taxes or agreed to any extension of time with respect
to a Tax assessment or deficiency.
(e)            All deficiencies asserted or assessments made as a result of any
examinations by any Governmental Authority of the Tax Returns of, or including,
Venaxis have been fully paid, and there are no other audits or investigations by
any Taxing Authority in progress, nor has Venaxis received any notice from any
Governmental Authority that it intends to conduct such an audit or
investigation.  No issue has been raised by a Governmental Authority in any
prior examination of Venaxis which, by application of the same or similar
principles, could reasonably be expected to result in a proposed deficiency for
any subsequent taxable period.
(f)            There is no Tax sharing, allocation, indemnity, or similar
contract that will require any payment be made by Venaxis after the Closing Date
to any Person, and Venaxis is not liable for the Taxes of any other Person by
virtue of any Tax law, as a transferee or successor by contract or otherwise.
4.21  Suppliers and Customers.
 
(a)            Venaxis has made available to Subscriber a list of each supplier
to whom Venaxis has paid consideration for goods or services rendered in an
amount greater than or equal to $100,000 for the most recent completed fiscal
year and each supplier to whom Venaxis has paid consideration for goods and/or
services in an amount greater than or equal to $50,000 for the six (6) month
period ended September 30, 2015 (collectively, the "Venaxis Material
Suppliers").  Venaxis has not received any notice, and has no reason to believe,
that any of the Venaxis Material Suppliers has ceased, or intends to cease, to
supply goods or services to Venaxis or to otherwise terminate or materially
reduce its relationship with Venaxis.
(b)            Venaxis has made available to Subscriber a list of the customers
of Venaxis who or which ordered more than $100,000 of goods and services for the
most recent completed fiscal year and each customer who committed to purchase
goods and/or services in an amount greater than or equal to $50,000 for the six
(6) month period ended September 30, 2015 (collectively, the "Venaxis Material
Customers".  Venaxis has not received any notice, and has no reason to believe,
that any of the Venaxis Material Customers has ceased, or intends to cease,
purchasing goods or services or to otherwise terminate or materially reduce its
relationship with Venaxis.
4.22  Insurance.  Venaxis has made available to Subscriber (a) a true and
complete list of all current policies or binders of fire, liability, product
liability, umbrella liability, real and personal property, workers'
compensation, vehicular, fiduciary liability and other casualty and property
insurance maintained by Venaxis or its Affiliates and relating to its business
(collectively, the "Venaxis Insurance Policies"); and (b) a list of all pending
claims and a five-year claims history for Venaxis.  There are no claims pending
under any such Venaxis Insurance Policies as to which coverage has been
questioned, denied or disputed or in respect of which there is an outstanding
reservation of rights.  Neither Venaxis nor any of its Affiliates has received
any written notice of cancellation of, premium increase with respect to, or
alteration of coverage under, any of such Venaxis Insurance Policies.  All
premiums due on such Venaxis Insurance Policies have either been paid or, if not
yet due, accrued.  All such Venaxis Insurance Policies (i) are in full force and
effect and enforceable in accordance with their terms; (ii) to Venaxis'
Knowledge, are provided by carriers who are financially solvent; and (iii) have
not been subject to any lapse in coverage.  None of Venaxis or any of its
Affiliates is in default under, or has otherwise failed to comply with, in any
material respect, any provision contained in any such Venaxis Insurance Policy. 
True and complete copies of the Venaxis Insurance Policies have been made
available to Subscriber.
 
25

--------------------------------------------------------------------------------

 
4.23  Product Liability, Warranty and Product Recalls.  To Venaxis' Knowledge,
Venaxis has not committed any act or omission which could reasonably be expected
to result in, or that could reasonably be expected to give rise to (i) any
product liability not covered by insurance, (ii) any obligation to recall any
products produced by Venaxis, or (iii) any material costs to cure any breach of
warranty or failure to meet or exceed product specifications in excess of the
reserve established therefor on the Venaxis Balance Sheet or Venaxis Interim
Balance Sheet, as the case may be.
 
4.24  Related Party Transactions.  There are no transactions or series of
transactions between Venaxis, on the one hand, and any Related Party, on the
other hand, that are currently in effect, other than any employment agreement,
consultant agreement, agreement not to compete with Venaxis, agreement to
maintain the confidential information of Venaxis, agreement assigning
Intellectual Property rights to Venaxis and the participation in any Venaxis
Benefit Plan.  Neither Venaxis nor, to Venaxis' Knowledge, any employees, own,
directly or indirectly, any interest in, or is an officer, director, employee or
consultant of, any Person that is engaged in business that is a competitor of
Venaxis or that is a supplier to or customer or distributor of Venaxis.  Neither
Venaxis nor, to Venaxis' Knowledge any employees of Venaxis have been entered
into any contracts or agreements otherwise than on arm's length terms or outside
the Ordinary Course of Business that would be or constitute a Related Party
transaction.
 
4.25  Brokers.  Except for Jon Vance of MedDx Strategy Partners, LLC, no broker,
finder or investment banker is entitled to any brokerage, finder's or other fee
or commission in connection with the transactions contemplated by this Agreement
or any other Transaction Agreement based upon arrangements made by or on behalf
of Venaxis.
 
4.26  Materials Made Available.  None of (a) the Offering Memorandum and other
documents and written materials made available by Venaxis or its Representatives
to Subscriber in accordance with Section 2.01 (which shall include the
Securities Filings) or (b) the information supplied or to be supplied by or on
behalf of Venaxis specifically for inclusion or incorporation by reference in
(i) the Venaxis Proxy Statement to be filed with the SEC by Venaxis in
connection with the transactions contemplated by this Agreement, at the time the
Venaxis Proxy Statement is first mailed to the Venaxis shareholders and,
including any amendments or supplements that may be filed, at the time of the
Venaxis Shareholders' Meeting, does or will contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading, except that no
representation or warranty is made by Venaxis with respect to statements made or
incorporated by reference therein based on information supplied by or on behalf
of Strand specifically for inclusion or incorporation by reference in the
Venaxis Proxy Statement. The Venaxis Proxy Statement will comply as to form in
all material respects with the requirements of the Exchange Act, and will not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein, and in light of the
circumstances under which they are made, not misleading.
 
26

--------------------------------------------------------------------------------

 
4.27  No Restrictions on Business Activities.  There is no agreement or contract
(non-compete or otherwise), commitment, judgment, injunction, order or decree to
which Venaxis is a party or otherwise binding upon Venaxis which has or
reasonably could be expected to have the effect of prohibiting or impairing the
conduct of the business of Venaxis.
 
4.28  Illegal Payments.  Venaxis, including but not limited to its employees or
material consultants of Venaxis, has not paid, offered or promised to pay, or
authorized the payment directly or indirectly of any monies or anything of value
to any government official or employee, or any political party or candidate for
political office for the purpose of influencing any act or decision of such
official or of the Governmental Authority (an "Improper Payment").  By way of
clarification, a government official or employee includes employees of
regulatory bodies, government-owned institutions such as hospitals and clinics,
universities, public utilities, government-owned corporations, schools,
convention centers and stadiums.  Venaxis is not in violation of any applicable
Laws, including the Foreign Corrupt Practices Act of 1977 and all similar laws
in Europe, and the rules and regulations thereunder as may be amended and
promulgated from time to time.  Venaxis has not made or permitted any Person to
make any Improper Payments or perform an act in breach of any applicable Laws on
behalf of Venaxis.
 
4.29  Insolvency.  No voluntary arrangement for winding up has been proposed
under any applicable Laws in respect of Venaxis. Venaxis is not insolvent under
applicable Laws.
 
4.30  No Disqualification Events.  With respect to the Venaxis Shares to be
offered and sold hereunder in reliance on Rule 506 under the Securities Act
("Regulation D Securities"), none of Venaxis, any of its predecessors, any
director, executive officer, or other officer of Venaxis participating in the
offering, any beneficial owner (as that term is defined in Rule 13d-3 under the
Exchange Act) of 20% or more of Venaxis' outstanding voting equity securities,
calculated on the basis of voting power, nor any promoter (as that term is
defined in Rule 405 under the Securities Act) connected with Venaxis in any
capacity at the time of sale of any Regulation D Securities (each, an "Issuer
Covered Person" and collectively, "Issuer Covered Persons") is subject to any of
the "Bad Actor" disqualifications described in Rule 506(d)(1)(i) to (viii) under
the Securities Act (a "Disqualification Event"). Venaxis has exercised
reasonable care to determine (i) the identity of each person that is an Issuer
Covered Person; and (ii) whether any Issuer Covered Person is subject to a
Disqualification Event.
 
27

--------------------------------------------------------------------------------

 
4.31  No Other Representations and Warranties.  Except for the representations
and warranties contained in this ARTICLE IV (including materials and information
made available to Subscriber), neither Venaxis nor any other Person has made or
makes any other express or implied representation or warranty, either written or
oral, on behalf of Venaxis, including any representation or warranty as to the
future revenue, profitability or success of its business, or any implied
representation or warranty arising from statute or otherwise in law.
 
ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF SUBSCRIBER
Subscriber hereby represents and warrants to Venaxis that:
5.01  Existence and Power.  [Subscriber is a __________ duly formed, validly
existing and in good standing under the Laws of _____________.  Subscriber has
the requisite _________ power and authority to carry on its business as
currently conducted.  Subscriber has all necessary _________ power and authority
to enter into this Agreement, to carry out its obligations hereunder and to
consummate the transactions contemplated hereby. The execution and delivery by
Subscriber of this Agreement, the performance by Subscriber of its obligations
hereunder and the consummation by Subscriber of the transactions contemplated
hereby have been duly authorized by all requisite _________ action on the part
of Subscriber.] This Agreement has been duly executed and delivered by
Subscriber, and (assuming due authorization, execution and delivery by
Venaxis) this Agreement constitutes a legal, valid and binding obligation of
Subscriber enforceable against Subscriber in accordance with its terms.
 
5.02  [Non-Contravention.  The execution, delivery, and performance of this
Agreement and the consummation of the transactions contemplated hereby, will not
conflict with, violate or result in a breach of any provision of, or constitute
a default (or an event which, with notice or lapse of time or both would
constitute a default) under, or result in the termination of or accelerate the
performance required by, or result in a right of termination or acceleration
under, any provision of Subscriber's charter documents or other governing
instruments.]
 
5.03  Consents.  Except as listed on Schedule 5.03, no consent or approval is
required by a Governmental Authority or a third party with respect to Subscriber
in connection with the execution and delivery of this Agreement and the
consummation of transactions contemplated hereby.
 
5.04  Brokers.  Subscriber has not retained any broker, finder or agent or
agreed to pay any brokerage fees, finder's fees or commissions with respect to
the transactions contemplated hereby.
 
5.05  Accredited Investor.  Subscriber is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act ("Reg D"). 
[Neither Subscriber, nor any of its officers, directors, employees, agents,
stockholders or partners has either directly or indirectly, including through a
broker or finder (a) engaged in any general solicitation, or (b) published any
advertisement in connection with the offer and sale of the Venaxis Shares.  With
respect to the Venaxis Shares, neither Subscriber nor any of its directors,
executive officers, or other officers is subject to a Disqualification Event.] 
Subscriber has discussed or has had the opportunity to discuss with its
professional legal, tax and financial advisors the suitability of an investment
in the Venaxis Shares for Subscriber's particular tax and financial situation.
 
28

--------------------------------------------------------------------------------

 
5.06  Purchase for Own Account.  Subscriber is acquiring the Venaxis Shares for
its own account and not with the view of the distribution thereof in violation
of the Securities Act.
 
ARTICLE VI.
COVENANTS
6.01  Affirmative Covenants.  From the date hereof until the Closing, except as
otherwise provided in this Agreement or consented to in writing by Subscriber
(which consent shall not be unreasonably withheld or delayed), Venaxis shall
(x) conduct its business in the Ordinary Course of Business; and (y) use
commercially reasonable best efforts to maintain and preserve intact its current
organization and operations and to preserve the rights, goodwill and
relationships of its employees, consultants, customers, lenders, suppliers,
regulators and others having relationships with its business.  Without limiting
the foregoing, from the date hereof until the Closing Date, Venaxis shall:
(a)            preserve and maintain all material Permits required for the
conduct of its business as currently conducted or the ownership and use of its
assets;
(b)            pay all the material debts, Taxes and other obligations of its
business when due;
(c)            maintain all the properties and assets included in its assets in
the same condition as they were on the date of this Agreement, subject to
reasonable wear and tear;
(d)            continue in full force and effect without modification all
insurance policies relating to its business, except as required by Law or in the
Ordinary Course of Business;
(e)            defend and protect all the material properties and assets
included in its assets from infringement or usurpation, except in the Ordinary
Course of Business;
(f)             perform all of its obligations under all Contracts;
(g)            maintain its books and records in accordance with past practice
in all material respects;
(h)            comply in all material respects with all Laws applicable to the
conduct of its business or the ownership and use of its assets;
 
29

--------------------------------------------------------------------------------

(i)            not take or permit any action that would cause any of the
changes, events or conditions described in Section 4.08 to occur except as
required by Venaxis to close the sale of its real property in accordance with
the applicable contract for sale;
(j)            make all formal securities filings and material supplements,
including but not limited to, a Form D filing, blue sky filings and any other
filings necessary for a private placement under Reg D and to register the
Venaxis Shares for resale under the Securities Act or as otherwise required by
Law, as promptly as practicable; and
(k)           Between the date of execution of this Agreement and the Closing
Date, Venaxis shall:
(i)            not declare or pay any dividends, or effect any split or reverse
split of its securities or similar transaction, other than the Reverse Split;
(ii)           not hire any new employees or give any raises to employees or pay
any bonuses or severance amounts to existing employees other than under its
currently existing agreements and policies;
(iii)         use reasonable and prudent business judgment to generate and
conserve as much cash as reasonably practical, including taking reasonable and
prudent efforts to reduce its expenses as much as practicable; and
(iv)         not issue any additional shares, options, phantom shares or
warrants.
6.02  Further Assurances.  Following the Closing, each of the parties hereto
shall, and shall cause their respective Affiliates to, execute and deliver such
additional documents, instruments, conveyances and assurances and take such
further actions as may be reasonably required to carry out the provisions hereof
and give effect to the transactions contemplated by this Agreement.
 
6.03  Payment of Taxes.  Venaxis shall pay when due all transfer, documentary,
sales, use, stamp, registration, value added and other such Taxes and fees
(including any penalties and interest) incurred outside of the United States in
connection with this Agreement (including any real property transfer Tax and any
other similar Tax). Venaxis shall, at its own expense, timely file any Tax
Return or other document with respect to such Taxes or fees (and Subscriber
shall cooperate with respect thereto as necessary).
 
6.04  Venaxis Proxy Statement.  As promptly as practicable after the date of
this Agreement, Venaxis shall prepare the Venaxis Proxy Statement and cause the
Venaxis Proxy Statement to be filed with the SEC.  Venaxis shall provide Strand
(and its counsel) with a reasonable opportunity to review and comment on the
Venaxis Proxy Statement prior to it being filed with the SEC.  Venaxis shall use
commercially reasonable efforts: (i) to cause the Venaxis Proxy Statement to
comply with the applicable rules and regulations promulgated by the SEC; and
(ii) to promptly notify Strand of, cooperate with Strand with respect to, and
respond promptly to, any comments of the SEC or its staff.  Venaxis shall use
best efforts to cause the Venaxis Proxy Statement to be mailed to Venaxis'
shareholders as promptly as practicable after it is able to do so under the
applicable SEC Legal Requirements.
 
 
30

--------------------------------------------------------------------------------

6.05  Resale Registration Statement.  As promptly as practicable under
applicable Law and Legal Requirements, Venaxis shall use its best efforts to
register under the Securities Act the Venaxis Shares on an appropriate form of
resale registration statement(s) (the "Resale Registration Statement"), as may
be required by the Securities Act and other applicable Law and Legal
Requirements, and shall use its best efforts to keep such Resale Registration
Statement(s) effective until the Venaxis Shares so registered are freely
tradable under Rule 144 promulgated under the Securities Act, without the need
for Subscriber to comply with the volume limitation requirements of Rule 144
promulgated under the Securities Act. The Registration Rights Agreement includes
an obligation of Venaxis to use its best efforts to register and qualify the
securities covered by the Resale Registration Statement under such other
securities or, blue sky laws of such jurisdiction as shall be required by
applicable Law and as reasonably requested by Subscriber.
 
[ARTICLE VII.
CONDITIONS PRECEDENT TO CLOSING [First Closing Only]
 
7.01  Condition Precedent to Obligation of All Parties.  The obligations of each
party hereunder are subject to the satisfaction on or prior to the Closing Date
of each of the following conditions:
(a)            The simultaneous closing or closings of the Transactions
contemplated under (A) the Share Sale Agreement between Subscriber and Venaxis
pursuant to which Venaxis will acquire the shares of Strand from Subscriber and
(B) the Share Sale Agreement and the Investment Agreement with certain
shareholders of Strand pursuant to which Venaxis will acquire shares of Strand
from the shareholders and such shareholders will acquire shares of Venaxis so
that as a result of (A) and (B) above, Venaxis shall own at least fifty-one
percent (51%) of the issued and outstanding shares of Strand (excluding the ESOP
Shares) (collectively, the "Sale and Reinvestment Transaction");
(b)            The execution of (A) the Share Sale Agreements and (B) the
Investment Agreements with all of the remaining shareholders of Strand who are
willing to enter into such agreements pursuant to which Venaxis will acquire
more than 90% of each class of shares of Strand (excluding the ESOP Shares) and
such remaining shareholders will acquire shares of Venaxis upon the closing of
the first and/or second tranche of the Sale and Reinvestment Transaction
(collectively, the "Remaining Shareholders Sale and Reinvestment Transaction");
and
(c)            The Board of Directors of Venaxis shall have approved and
recommended to the shareholders of Venaxis the Sale and Reinvestment
Transaction, the Asset Purchase Transaction and the Remaining Shareholders Sale
and Reinvestment Transaction, and Venaxis shall have received the affirmative
vote of the requisite shareholders of Venaxis approving the Sale and
Reinvestment Transaction, the Asset Purchase Transaction, the Remaining
Shareholders Sale and Reinvestment Transaction and the transactions contemplated
under this Agreement pursuant to the Venaxis Proxy Statement.
 
31

--------------------------------------------------------------------------------

7.02  Condition Precedent to Obligations of Subscriber.  The obligations of
Subscriber hereunder are subject to the satisfaction on or prior to the Closing
Date of each of the following conditions:
 
(a)            Subscriber shall have received all closing deliverables from
Venaxis as set forth in Section 3.02(a).
(b)            [Venaxis shall have delivered to Subscriber consent letters,
undertakings and such other information and documents forming part of the ODI
Documentation which may be required from Venaxis, other than the Valuation
Certificate to be obtained by Subscriber.]
(c)            The representations and warranties of Venaxis contained in
Article IV shall be true and correct in all respects (in the case of any
representation  or warranty qualified by materiality or Material Adverse
Effect) or in all material respects (in the case of any representation or
warranty not qualified by materiality or Material Adverse Effect) as of the
Closing Date with the same effect as though made at and as of such date (except
those representations and warranties that address matters only as of a specified
date, which shall be true and correct in all respects as of that specified
date).
(d)            Venaxis shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement and the Master Agreement to be performed or complied with by it prior
to or on the Closing Date.
(e)            Venaxis shall have received all consents, authorizations, orders
and approvals from the Governmental Authorities or any third parties, including,
but not limited to, such consents, authorizations, orders and approvals listed
on Schedule 4.04 in form and substance reasonably satisfactory to Subscriber,
and no such consent, authorization, order and approval shall have been revoked.
7.03  Condition Precedent to Obligations of Venaxis.  The obligations of Venaxis
hereunder are subject to the satisfaction on or prior to the Closing Date of
each of the following conditions:
 
(a)            Venaxis shall have received all closing deliverables from
Subscriber as set forth in Section 3.02(c).
(b)            The representations and warranties of Subscriber contained in
Article V shall be true and correct in all respects as of the Closing Date with
the same effect as though made at and as of such date (except those
representations and warranties that address matters only as of a specified date,
which shall be true and correct in all respects as of that specified date).
(c)            [Subscriber shall have obtained a Valuation Certificate.]
(d)            Subscriber shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement to be performed or complied with by it prior to or on the Closing
Date.
 
32

--------------------------------------------------------------------------------

(e)            Subscriber shall have received all consents, authorizations,
orders and approvals from the Governmental Authorities or any third parties,
including, but not limited to, such consents, authorizations, orders and
approvals listed on Schedule 5.03 in form and substance reasonably satisfactory
to Venaxis, and no such consent, authorization, order and approval shall have
been revoked.]
[ARTICLE VII.
CONDITIONS PRECEDENT TO SECOND CLOSING  [Second Closing Only]
7.01  Condition Precedent to Obligation of All Parties.  The obligations of each
party hereunder are subject to the satisfaction on or prior to the Second
Closing Date of each of the following conditions:
 
(a)            No Action shall have been commenced against the parties, which
would prevent the Second Closing.  No injunction or restraining order shall have
been issued by any Governmental Authority, and be in effect, which restrains or
prohibits the transaction contemplated by this Agreement;
(b)            The simultaneous closing of the Transactions contemplated under
(A) the Share Sale Agreement between Venaxis and Subscriber pursuant to which
Venaxis will acquire the Strand Shares from the Subscriber  ("Sale and
Reinvestment Transaction") and (B) the Share Sale Agreements and Investment
Agreements with all of the remaining shareholders of Strand who are willing to
enter into such agreements pursuant to which Venaxis will acquire more than 90%
of each class of shares of Strand (excluding the ESOP Shares) and such remaining
shareholders will acquire shares of Venaxis, so that as a result of (A) and (B)
above, Venaxis shall own more than 90% of the issued and outstanding shares of
Strand (excluding the ESOP Shares)  (collectively, the "Remaining Shareholders
Sale and Reinvestment Transaction");
(c)            The representations and warranties of Subscriber contained in
Article V (except the representations in Sections [5.05] and [5.06]) shall be
true and correct in all respects as of the Second Closing Date with the same
effect as though made at and as of such date (except those representations and
warranties that address matters only as of a specified date, which shall be true
and correct in all respects as of that specified date); and
(d)            All Venaxis Shares to be received by Subscriber pursuant to this
Agreement shall have been registered for resale under the Securities Act.]
ARTICLE VIII.
TERMINATION
8.01  Termination.  This Agreement stands terminated automatically in the event
of termination of the Master Agreement or the Share Sale Agreement. Further,
this Agreement may be terminated at any time prior to the Closing:
(a)            by the mutual written consent of Subscriber and Venaxis;
(b)            by Subscriber by written notice to Venaxis if:
(i)            Subscriber is not then in material breach of any provision of
this Agreement and there has been a material breach, inaccuracy in or failure to
perform any representation, warranty, covenant or agreement made by Venaxis
pursuant to this Agreement that would give rise to the failure of any of the
conditions specified in ARTICLE VII and such breach, inaccuracy or failure
cannot be cured by Venaxis by April 5, 2016 or such other date that the parties
may mutually agree upon, in writing, in their sole and absolute discretion (the
"Drop Dead Date"); or
(ii)            any of the conditions set forth in Section 7.01 or Section 7.02
shall not have been fulfilled by the Drop Dead Date, unless such failure shall
be due to the failure of Subscriber to perform or comply with any of the
covenants, agreements or conditions hereof to be performed or complied with by
it prior to the Closing;
(c)            by Venaxis by written notice to Subscriber if:
(i)             Venaxis is not then in material breach of any provision of this
Agreement and there has been a material breach, inaccuracy in or failure to
perform any representation, warranty, covenant or agreement made by Subscriber
pursuant to this Agreement that would give rise to the failure of any of the
conditions specified in ARTICLE VII and such breach, inaccuracy or failure
cannot be cured by Subscriber by the Drop Dead Date; or
(ii)            any of the conditions set forth in Section 7.01 or Section 7.03
shall not have been fulfilled by the Drop Dead Date, unless such failure shall
be due to the failure of Venaxis to perform or comply with any of the covenants,
agreements or conditions hereof to be performed or complied with by it prior to
the Closing; or
(d)            by Subscriber or Venaxis in the event that:
 
33

--------------------------------------------------------------------------------

(i)             there shall be any Law that makes consummation of the
transactions contemplated by this Agreement illegal or otherwise prohibited;
(ii)            any Governmental Authority shall have issued a Governmental
Order restraining or enjoining the transactions contemplated by this Agreement,
and such Governmental Order shall have become final and non-appealable; or
(iii)          if Venaxis fails to obtain the affirmative vote of the requisite
shareholders of Venaxis approving the Sale and Reinvestment Transaction, the
Asset Purchase Transaction, the Remaining Shareholders Sale and Reinvestment
Transaction, or the transactions contemplated under this Agreement pursuant to
the Venaxis Proxy Statement.
8.02  Effect of Termination.  In the event of the termination of this Agreement
in accordance with this Article, this Agreement shall forthwith become void and
there shall be no liability on the part of any party hereto except:
 
(a)            as set forth in this ARTICLE VIII and ARTICLE IX hereof; and
(b)            that nothing herein shall relieve any party hereto from liability
for any intentional breach of any provision hereof
ARTICLE IX.
MISCELLANEOUS
9.01  Notices; Communications.  All notices, requests, demands or other
communications under this Agreement, required or desired to be given hereunder
shall be in writing and shall be effective only if delivered by one of the
following means: (i) by personal delivery of the notice or consent if the
recipient thereof gives a signed receipt therefore; (ii) by telegraph, telex,
telecopier or other similar form of communication; (iii) or by registered or
certified mail, postage prepaid, return receipt requested, to the following
addresses, or to such other address as the parties may provide by notice:
If to Subscriber:
[______________]
[______________]
[______________]
[______________]


with copies (which shall not constitute notice) to:
[______________]
[______________]
[______________]
[______________]
 

 
34

--------------------------------------------------------------------------------

and


Strand Life Sciences Private Limited
5th Floor, Kirloskar Business Park, Bellary Road
Opp. Columbia Hospital
Hebbal, Bengaluru, Karnataka 560024, India
Attn: Thiru P. Reddy, Chief Financial Officer


and


Baker & Hostetler LLP
45 Rockefeller Plaza
New York, New York 10111-0100
Attn: Rajiv Khanna


and
Trilegal
The Residency, 7th Floor
133/1, Residency Road
Bangalore – 560 025
Attn: Kosturi Ghosh


If to Venaxis:


Venaxis, Inc.
1585 South Perry Street
Castle Rock, Colorado 80104
Attn: Stephen T. Lundy, Chief Executive Officer
and President


with a copy (which shall not constitute notice) to:


Ballard Spahr LLP
1735 Market Street
51st Floor
Philadelphia, Pennsylvania 19103
Attn: Mary J. Mullany
 
Any such notice shall be presumed received by the addressee seventy-two
(72) hours after posting, if sent by mail, and upon receipt, if personally
delivered or sent by telegraph, telex, telecommunication device or similar form
of communication.  Any party may change its address by giving the other parties
timely written notice of its new address as herein provided.
9.02  Entire Agreement.  This Agreement contains the entire understanding
between the parties and supersedes any prior understanding or agreement between
them respecting the subject matter hereof.  There are no representations,
agreements, arrangements or understandings, oral or written, between or among
the parties relating to the subject matter of this Agreement which are not fully
expressed herein.
 
35

--------------------------------------------------------------------------------

9.03  Governing Law.  This Agreement shall be governed by and interpreted and
enforced in accordance with the laws of the State of New York without giving
effect to any choice of law or conflict of laws rules or provisions (whether of
the State of New York or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of New York,
except Section 5-1401 of the New York General Obligations Law; PROVIDED,
HOWEVER, THAT ANY LEGAL ISSUES WITH RESPECT TO THE OWNERSHIP OF THE STOCK OF
VENAXIS SHALL BE GOVERNED BY AND INTERPRETED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF COLORADO.
9.04  Submission of Jurisdiction.  ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR BASED UPON THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA
OR THE COURTS OF THE STATE OF NEW YORK IN EACH CASE LOCATED IN THE CITY OF NEW
YORK AND COUNTY OF NEW YORK, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF
PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY'S ADDRESS SET
FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER
PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION
OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR
CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
9.05  Waiver of Jury.  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT
(A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER
IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS
OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.05.
 
36

--------------------------------------------------------------------------------

9.06  Successors and Assigns.  All provisions of this Agreement shall be binding
upon, inure to the benefit of and be enforceable by the parties hereto and each
of their respective heirs, executors, administrators, personal representatives,
successors and assigns.  No party hereto shall have the right to assign this
Agreement.
9.07  Amendments and Modification; Waiver.  This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each party hereto.
No waiver by any party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the party so waiving. No waiver by
any party shall operate or be construed as a waiver in respect of any failure,
breach or default not expressly identified by such written waiver, whether of a
similar or different character, and whether occurring before or after that
waiver. No failure to exercise, or delay in exercising, any right, remedy, power
or privilege arising from this Agreement shall operate or be construed as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.
9.08  Severability.  Should any part, term or provision of this Agreement be
declared invalid, void or unenforceable, all remaining parts, terms and
provisions hereof shall be given effect separately from the provision or
provisions determined to be invalid, void or unenforceable, shall remain in full
force and effect and shall in no way be invalidated, impaired or affected
thereby.
9.09  Separate Counterparts.  This Agreement may be executed in separate
counterparts and shall become effective when such separate counterparts have
been exchanged among the parties.
9.10  Survival.  The representations and warranties contained herein shall not
survive the Closing.  The covenants and other agreements contained in this
Agreement shall survive the Closing Date for the period contemplated by its
terms or until fully performed.
9.11  Interpretation.  The parties have participated jointly in the negotiation
and drafting of this Agreement.  In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement. The Schedules referred to herein shall be
construed with, and as an integral part of, this Agreement to the same extent as
if they were set forth verbatim herein.
[SIGNATURE PAGE FOLLOWS]
 
37

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Investment Agreement as
of the date first written above.

 
VENAXIS:
 
VENAXIS, INC.
 
 
By:                                                                                    
Name: Stephen T. Lundy
Title: Chief Executive Officer and President
 

 
 
 
 
SUBSCRIBER:
 
[___________________________]
 
 
By: _________________________________
Name:
Title:



 
 
 
 
 
 
 
 
 
38